FILED
                                                                                            OCT 2 1 2009
                             UNITED STATES DISTRICT COURT                              Clerk, u.s. District and
                                                                                         Bankruptcy Courts
                             FOR THE DISTRICT OF COLUMBIA


Natalie Carol Barbadoro,                      )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.
                                              )
The State of Massachusetts et aI.,            )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiff s pro se complaint and

application to proceed in forma pauperis. The Court will grant the application to proceed in

forma pauperis and dismiss the complaint.

       Plaintiff brings this "civil rights" and "human rights complaint," against the State of

Massachusetts and its "lower and state courts" and the District of Columbia and its "lower

courts," Compl. at 1, alleging "vicious violations of both" her civil and human rights, id. at 12,

and "stalking by both the legal and medical professions," id. at 1. The 12-page complaint

contains a substantial amount of information about the plaintiffs social and family history, and

her current destitute situation, but it contains no factual allegations of wrong doing by the

defendants named.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the reliefthe pleader seeks. Fed. R. Civ. P. 8(a). One of the purposes of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

       The complaint here fails to meet the requirements of Rule 8(a). It does not indicate what

the defendants did to cause injury to the plaintiff(s) or what reliefthe plaintiff(s) seek. The Court

cannot discern a cause of action or what relief is sought. In addition, the complaint does not set

forth a short and plain statement regarding this Court's jurisdiction over this matter, and the court

cannot discern any basis for its jurisdiction on the face of this complaint. Accordingly, the Court

will dismiss the complaint without prejudice for lack of subje

appropriate order accompanies this memorandum op· i         .

                                                        ~~
                                                                States District Judge




                                                -2-